UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2012(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 97.8% Consumer Discretionary 14.2% Auto Components 0.2% Exide Technologies* SORL Auto Parts, Inc.* Visteon Corp.* Automobiles 0.3% Thor Industries, Inc. (a) Diversified Consumer Services 0.8% Ascent Capital Group, Inc. "A"* Grand Canyon Education, Inc.* Service Corp. International Hotels, Restaurants & Leisure 1.8% AFC Enterprises, Inc.* Bally Technologies, Inc.* Bob Evans Farms, Inc. Isle of Capri Casinos, Inc.* Kona Grill, Inc.* Luby's, Inc.* Marriott Vacations Worldwide Corp.* Morgans Hotel Group Co.* MTR Gaming Group, Inc.* Papa John's International, Inc.* Household Durables 2.6% Libbey, Inc.* Mohawk Industries, Inc.* NACCO Industries, Inc. "A" PulteGroup, Inc.* Ryland Group, Inc. Whirlpool Corp. Leisure Equipment & Products 0.7% Sturm, Ruger & Co., Inc. (a) Media 1.7% AH Belo Corp. "A" Carmike Cinemas, Inc.* Cinemark Holdings, Inc. Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc. "A"* MDC Partners, Inc. "A" Spanish Broadcasting System, Inc. "A"* Multiline Retail 0.5% Dillard's, Inc. "A" The Bon-Ton Stores, Inc. (a) Specialty Retail 5.3% Aaron's, Inc. Aeropostale, Inc.* ANN, Inc.* Barnes & Noble, Inc.* (a) Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* Chico's FAS, Inc. Foot Locker, Inc. GameStop Corp. "A" (a) Office Depot, Inc.* Stage Stores, Inc. Textiles, Apparel & Luxury Goods 0.3% Carter's, Inc.* K-Swiss, Inc. "A"* Kingold Jewelry, Inc.* (a) Perry Ellis International, Inc. Unifi, Inc.* Consumer Staples 3.5% Food & Staples Retailing 0.1% Pantry, Inc.* Food Products 3.4% Cal-Maine Foods, Inc. (a) Chiquita Brands International, Inc.* Farmer Brothers Co.* Fresh Del Monte Produce, Inc. John B. Sanfilippo & Son, Inc. Pilgrim's Pride Corp.* Sanderson Farms, Inc. Tyson Foods, Inc. "A" Household Products 0.0% Harbinger Group, Inc.* Personal Products 0.0% Medifast, Inc.* Energy 7.9% Energy Equipment & Services 1.5% Exterran Holdings, Inc.* Hercules Offshore, Inc.* Oil, Gas & Consumable Fuels 6.4% Adams Resources & Energy, Inc. Alon U.S.A. Energy, Inc. Double Eagle Petroleum Co.* EPL Oil & Gas, Inc.* HollyFrontier Corp. L&L Energy, Inc.* Midstates Petroleum Co., Inc.* Penn Virginia Corp. (a) Petrobras Argentina SA (ADR) Rosetta Resources, Inc.* Tesoro Corp. VAALCO Energy, Inc.* Western Refining, Inc. (a) Financials 17.9% Capital Markets 1.0% Evercore Partners, Inc. "A" MCG Capital Corp. Piper Jaffray Companies, Inc.* Prospect Capital Corp. (a) Safeguard Scientifics, Inc.* Commercial Banks 6.1% Centerstate Banks, Inc. Century Bancorp., Inc. "A" East West Bancorp., Inc. Enterprise Financial Services Corp. First BanCorp. First Merchants Corp. Great Southern Bancorp., Inc. Iberiabank Corp. MainSource Financial Group, Inc. Peoples Bancorp., Inc. PrivateBancorp., Inc. Southwest Bancorp., Inc.* Susquehanna Bancshares, Inc. Taylor Capital Group, Inc.* Umpqua Holdings Corp. Wilshire Bancorp., Inc.* Wintrust Financial Corp. Zions Bancorp. (a) Consumer Finance 0.3% ASTA Funding, Inc. Atlanticus Holdings Corp.* (a) Imperial Holdings, Inc.* (a) Nelnet, Inc. "A" Diversified Financial Services 0.1% Marlin Business Services Corp. PICO Holdings, Inc.* Insurance 3.8% AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. Cincinnati Financial Corp. CNO Financial Group, Inc. Employers Holdings, Inc. First American Financial Corp. Global Indemnity PLC* HCC Insurance Holdings, Inc. Homeowners Choice, Inc. Horace Mann Educators Corp. Stewart Information Services Corp. Real Estate Investment Trusts 5.6% Ashford Hospitality Trust (REIT) Capital Trust, Inc. "A" (REIT) CapLease, Inc. (REIT) Cedar Realty Trust, Inc. (REIT) Extra Space Storage, Inc. (REIT) FelCor Lodging Trust, Inc. (REIT)* Highwoods Properties, Inc. (REIT) iStar Financial, Inc. (REIT)* (a) NorthStar Realty Finance Corp. (REIT) (a) Parkway Properties, Inc. (REIT) Potlatch Corp. (REIT) Ryman Hospitality Properties (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.1% Forestar Group, Inc.* Thrifts & Mortgage Finance 0.9% First Defiance Financial Corp. First Financial Holdings, Inc. Home Loan Servicing Solutions Ltd. Health Care 10.9% Biotechnology 1.2% Alkermes PLC* Alnylam Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Vanda Pharmaceuticals, Inc.* Health Care Equipment & Supplies 1.9% Cyberonics, Inc.* Cynosure, Inc. "A"* Fonar Corp.* ICU Medical, Inc.* STERIS Corp. SurModics, Inc.* West Pharmaceutical Services, Inc. Health Care Providers & Services 5.2% AMN Healthcare Services, Inc.* AmSurg Corp.* Emeritus Corp.* Gentiva Health Services, Inc.* Health Net, Inc.* HealthSouth Corp.* Magellan Health Services, Inc.* MedCath Corp.* Molina Healthcare, Inc.* PharMerica Corp.* WellCare Health Plans, Inc.* Health Care Technology 0.3% MedAssets, Inc.* Life Sciences Tools & Services 1.8% Albany Molecular Research, Inc.* Cambrex Corp.* Charles River Laboratories International, Inc.* Covance, Inc.* PAREXEL International Corp.* Pharmaceuticals 0.5% BioDelivery Sciences International, Inc.* POZEN, Inc.* Santarus, Inc.* Industrials 17.2% Aerospace & Defense 1.3% Alliant Techsystems, Inc. Ducommun, Inc.* Huntington Ingalls Industries, Inc. National Presto Industries, Inc. Sparton Corp.* Sypris Solutions, Inc. Taser International, Inc.* Airlines 1.4% Alaska Air Group, Inc.* Hawaiian Holdings, Inc. "A"* Republic Airways Holdings, Inc.* Building Products 0.5% NCI Building Systems, Inc.* Nortek, Inc.* Commercial Services & Supplies 3.0% Avery Dennison Corp. Casella Waste Systems, Inc. "A"* Courier Corp. EnergySolutions, Inc.* EnerNOC, Inc.* G & K Services, Inc. "A" Kimball International, Inc. "B" Quad Graphics, Inc. (a) Sykes Enterprises, Inc.* TMS International Corp. "A"* U.S. Ecology, Inc. Construction & Engineering 1.5% Argan, Inc. Dycom Industries, Inc.* EMCOR Group, Inc. Granite Construction, Inc. Orion Marine Group, Inc.* Sterling Construction Co., Inc.* Tutor Perini Corp.* Industrial Conglomerates 0.1% Standex International Corp. Machinery 5.0% EnPro Industries, Inc.* FreightCar America, Inc. Harsco Corp. Hyster-Yale Materials Handling, Inc. ITT Corp. L.B. Foster Co. "A" Lydall, Inc.* Mueller Industries, Inc. Oshkosh Corp.* Marine 0.0% International Shipholding Corp. Professional Services 2.4% Barrett Business Services, Inc. Corporate Executive Board Co. CRA International, Inc.* Equifax, Inc. GP Strategies Corp.* Heidrick & Struggles International, Inc. Insperity, Inc. Korn/Ferry International* Road & Rail 0.5% Covenant Transportation Group, Inc. "A"* Saia, Inc.* Trading Companies & Distributors 1.5% Air Lease Corp.* (a) Aircastle Ltd. DXP Enterprises, Inc.* Essex Rental Corp.* United Rentals, Inc.* Information Technology 17.1% Communications Equipment 2.5% Arris Group, Inc.* Bel Fuse, Inc. "B" Black Box Corp. Brocade Communications Systems, Inc.* Comtech Telecommunications Corp. Loral Space & Communications, Inc. Meru Networks, Inc.* Sierra Wireless, Inc.* TESSCO Technologies, Inc. Computers & Peripherals 1.1% Avid Technology, Inc.* Concurrent Computer Corp. Intermec, Inc.* Lexmark International, Inc. "A" (a) STEC, Inc.* Electronic Equipment, Instruments & Components 1.1% AVX Corp. Checkpoint Systems, Inc.* Ingram Micro, Inc. "A"* Insight Enterprises, Inc.* PC Connection, Inc. Vishay Intertechnology, Inc.* Internet Software & Services 0.6% EarthLink, Inc. United Online, Inc. IT Services 5.3% Acxiom Corp.* Computer Sciences Corp. Computer Task Group, Inc.* Convergys Corp. (a) CoreLogic, Inc.* CSG Systems International, Inc.* Global Cash Access Holdings, Inc.* Heartland Payment Systems, Inc. (a) Pfsweb, Inc.* Semiconductors & Semiconductor Equipment 4.2% First Solar, Inc.* (a) FormFactor, Inc.* Kulicke & Soffa Industries, Inc.* Magnachip Semiconductor Corp.* Micron Technology, Inc.* Rambus, Inc.* RF Micro Devices, Inc.* SunPower Corp.* (a) Software 2.3% Cadence Design Systems, Inc.* ePlus, Inc. Manhattan Associates, Inc.* Rosetta Stone, Inc.* Rovi Corp.* Solarwinds, Inc.* TeleNav, Inc.* Materials 5.6% Chemicals 1.7% A. Schulman, Inc. FutureFuel Corp. Georgia Gulf Corp. (a) Omnova Solutions, Inc.* Tredegar Corp. Construction Materials 1.1% Eagle Materials, Inc. Headwaters, Inc.* Containers & Packaging 0.2% AEP Industries, Inc.* Metals & Mining 1.1% Agnico-Eagle Mines Ltd.* Friedman Industries, Inc. Paper & Forest Products 1.5% Louisiana-Pacific Corp.* Neenah Paper, Inc. Resolute Forest Products* (a) Schweitzer-Mauduit International, Inc. Telecommunication Services 0.8% Diversified Telecommunication Services 0.2% Cbeyond, Inc.* FairPoint Communications, Inc.* (a) Lumos Networks Corp. Wireless Telecommunication Services 0.6% Telephone & Data Systems, Inc. U.S.A. Mobility, Inc. Utilities 2.7% Electric Utilities 0.6% MGE Energy, Inc. Portland General Electric Co. UNS Energy Corp. Independent Power Producers & Energy Traders 1.1% NRG Energy, Inc. Multi-Utilities 1.0% Black Hills Corp. Total Common Stocks (Cost $65,333,514) Securities Lending Collateral 11.7% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $8,407,272) Cash Equivalents 1.3% Central Cash Management Fund, 0.15% (b) (Cost $923,258) % of Net Assets Value ($) Total Investment Portfolio (Cost $74,664,044) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $74,997,542.At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $4,865,544.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,294,280 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,428,736. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2012 amounted to $8,303,952, which is 11.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell 2000 Mini Index USD 3/15/2013 12 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
